Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 5/31/2021 is acknowledged.  The traversal is on the ground(s) that Applicant notes that Figures 4A-4B differ from FIG. 5 only in certain structures of the respective dunnage containers 100, 200 depicted therein. However, none of claims 1-20 recite any limitation(s) which distinguish between the two dunnage containers 100, 200. For example, whereas claim 6 recites "a container," the recited container is required only to be configured to receive the first panel therein with the first panel suspended in the container by the support member, and both containers 100, 200 are so configured as clearly illustrated in FIGS. 4A-5. As another example, whereas claim 17 recites "a dunnage container," claim 17 merely requires the plurality of panels to be spaced apart from one another in the dunnage container, and again both containers 100, 200 satisfy this feature as shown in FIGS. 4A-5. Thus, whereas claims 6 and 17 recite a "container" and "dunnage container" respectively, neither claim requires any structural features which would distinguish between the two containers 100, 200.  Applicant’s arguments are found persuasive and the requirement mailed 4/2/2021 is withdrawn.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (US 4,860,894).

Regarding claim 4, Koenig discloses a second panel (another of the panels 80) defining a second opening (opening at 130) therethrough, and means for positioning and retaining the second part on one face of the second panel (the means for positioning and retaining a first part is the perimeter of 130 along with the shape of 90) with the concave surface and the cavity of the second part facing and aligned with the second opening of the second panel, the one face of the second panel facing the opposite face of the first panel.
Regarding claim 6, Koenig discloses the first panel defines a panel top (at 82) spaced apart from the first opening, and further comprising: a support member (flange at 80 in Fig. 1) mounted to the first panel at or near the panel top, and a container (container formed by portions 20/150) configured to receive the first panel therein with the first panel suspended in the container by the support member.

Regarding claim 9, Koenig discloses the periphery of the first opening defines adjacent portions adjacent to the least one engagement key and capable of engaging the border portions of the convex surface of the second part received therein (depending on the size/shape of the parts held therein).
Regarding claim 10, the device of Koenig is capable of holding parts having convex surfaces of the first and second parts each define a top surface at or near a top of the respective first and second part and a bottom surface opposite the top surface, and wherein the periphery of the first opening defines a top portion and a bottom portion opposite the top portion, the top and bottom portions of the periphery of the first opening capable of engaging the top and bottom surfaces respectively of the convex surface of the second part received therein (depending on the size/shape of the parts held therein).
Regarding claim 11, the device of Koenig is capable of holding parts having convex surfaces of the first and second parts each define a top surface at or near a top of the respective first and second part and a bottom surface opposite the top surface, and wherein the periphery of the first opening defines a top portion and a bottom portion opposite the top portion, the top and bottom portions of the periphery of the first opening capable of engaging the top and bottom surfaces respectively of the convex surface of the second part received therein (depending on the size/shape of the parts held therein).

Regarding claim 15, Koenig discloses the first panel defines a second opening (another opening 13) therethrough spaced apart from the first opening, and further comprising a second plurality of gibs (material between the openings 130 form gib-like structures) mounted to the one face of the first panel at least partially about a periphery of the second opening, the second plurality of gibs capable of engaging and retaining a third one of the parts on the one face of the first panel with the concave surface and the cavity of the third part facing and aligned with the second opening of the first panel (depending on the size/shape of the parts held therein).
Regarding claim 16, Koenig discloses the second opening is capable of receiving therein from an opposite face of the first panel a convex surface of a fourth one of the parts such that the convex 
Regarding claim 17, Koenig discloses a nested dunnage arrangement (See Fig. 1) capable of compactly storing or transporting parts each having a concave surface defining a cavity and a convex surface opposite the concave surface, the nested dunnage arrangement comprising: a dunnage container (formed by portions 150/20), a plurality of panels (multiple panels 80) spaced apart from one another in the dunnage container, each of the plurality of panels defining at least one opening (at 130) therethrough, and a plurality of part retaining structures (perimeter of 130 along with the shape of 90) each coupled to one face of a respective one of the plurality of panels at least partially about the at least one opening defined therethrough, each of the plurality of part retaining structures capable of receiving and retaining a respective one of the parts on the one face of a respective one of the plurality of panels with the concave surface and the cavity of the respective part facing and aligned with the at least one opening defined through the respective one of the plurality of panels, wherein the at least one opening defined through each of the plurality of panels is capable of receiving therein from an opposite face of the panel a convex surface of another of the parts carried by one of the plurality of part retaining structures coupled to an adjacent one of the plurality of panels such that convex surface of the another part extends through the at least one opening and at least partially into the cavity of the one part, and wherein at least a portion of a periphery of the at least one opening defined through each of the plurality of panels is capable of engaging the convex surface of the another part received therein to nest at least a portion of the convex surface of the another part within the cavity of the one part while also 
Regarding claim 18, Koenig discloses the each of the plurality of panels defines a panel top (at 82) spaced apart from the at least one opening defined therethrough, and further comprising a plurality of support members (flange at reference numeral 80 in Fig. 1) each mounted to a different one of the plurality of panels at or near the panel top thereof, and means for suspending (flat portions of the flanges at reference numeral 80) each of the plurality of panels in the container by a respective one of the plurality of support members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 4,860,894) as applied to claim 1 above, in view of Cornu (US 3,414,132). As described above, Koenig discloses the .
Regarding claim 3, Koenig-Cornu discloses the flexible sheet is capable of being forced by a convex surface of a second part received in the first opening to extend through the first opening and at least partially into the cavity of a first part.

Claims 5 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 4,860,894) as applied to claims 1 and 17 above, in view of Hsi et al. (US 8,499,931). As described above, Koenig discloses the claimed invention except for the at least one flexible strap. However, Hsi teaches a transportation device (See Fig. 7) comprising a plurality of panels (at 42, 42’, 42”, 43”’) having openings therein for accommodating parts, wherein the panels are provided with straps (54) indirectly coupled to and between the panels for the purpose of securely holding the objects within the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Koenig with straps as taught by Hsi in order to more securely hold the device together during shipping.



Allowable Subject Matter
Claims 7, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.